Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 23, 2008, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in admitting evidence of the defendant’s flight and in charging the jury that it might infer a consciousness of guilt therefrom. However, although the charge was not warranted under the circumstances of the case, any error in the admission of the flight evidence or in the charge was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his conviction (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Heman, 198 AD2d 434, 435 [1993]; People v Alexander, 164 AD2d 892, 892-893 [1990]).
*752The defendant’s remaining contention is without merit. Rivera, J.P., Leventhal, Sgroi and Miller, JJ., concur.